Citation Nr: 0825148	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-12 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
meniscal tear with subluxation and instability of the right 
knee (previously rated as chondromalacia patella of the right 
knee).

2.  Entitlement to a rating in excess of 10 percent for 
disability manifested by subluxation and instability of the 
left knee (previously rated as chondromalacia patella of the 
left knee).

3.  Entitlement to a rating in excess of 10 percent for 
arthritis of the right knee, to include chondromalacia 
patella, with painful motion.

4.  Entitlement to a rating in excess of 10 percent for 
arthritis of the left knee, to include chondromalacia 
patella, with painful motion.

5.  Entitlement to service connection for residuals of an 
injury due to cold exposure, to include frostbite to the feet 
and toes.

6.  Entitlement to service connection for residuals of an 
injury due to cold exposure, to include frostbite to the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (also referred to as Appellant)


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to June 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to service connection for residuals 
of frostbite to the toes, and feet and service connection for 
residuals of frostbite to the hands are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  The veteran's service-connected right knee meniscal tear 
disability (previously rated as chondromalacia patella of the 
right knee) has for the period of claim manifested not more 
than mild subluxation and lateral instability.

2.  The veteran's service-connected left knee disability 
manifested by subluxation and lateral instability (previously 
rated as chondromalacia patella of the left knee) has for the 
period of claim manifested mild effusion and not more than 
mild subluxation and lateral instability.

3.  The veteran's service-connected arthritis of the right 
knee has for the period of claim manifested pain with 
noncompensable limitation of motion. 

4.  The veteran's service-connected arthritis of the left 
knee has for the period of claim manifested pain with 
noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
meniscal tear with subluxation and instability of the right 
knee (previously rated as chondromalacia patella of the right 
knee) have not been met for any period of increased rating 
claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258 
(2007).

2.  The criteria for a rating in excess of 10 percent for 
disability manifested by subluxation and instability of the 
left knee (previously rated as chondromalacia patella of the 
left knee) have not been met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 
5257, 5258 (2007).

3.  The criteria for a rating in excess of 10 percent for 
arthritis of the right knee with chondromalacia and painful 
limitation of motion have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010-5003, 5260, 5261 (2007).

4.  The criteria for a rating in excess of 10 percent for 
arthritis of the left knee with chondromalacia and painful 
limitation of motion have not been met for any period of 
increased rating claim.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5010-5003, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

In this case, the requirements of the VCAA have been met.  
There is no issue as to providing an appropriate application 
form or completeness of the application.  VA did fail to 
fully comply with the provisions of 38 U.S.C.A. § 5103 prior 
to the rating decision in question.  The record, however, 
shows that any prejudice that failure caused was cured by the 
fact that VA notified the veteran in March 2007 
correspondence and a March 2006 statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part VA will attempt to 
obtain.  The statement of the case specifically informed the 
veteran of the rating criteria which would provide a basis 
for an increased rating.  VA fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  Additionally, the March 2007 
letter provided adequate notice of how effective dates are 
assigned.  The claim was readjudicated in the May 2007 
supplemental statement of the case.  

The claimant was been afforded a meaningful opportunity to 
participate in the adjudication of the claims, and in the 
statement of the case he was provided actual notice of the 
rating criteria used to evaluate the disorders at issue.  In 
fact, the veteran's representative made arguments at the 
veteran's Travel Board hearing regarding the relevant 
diagnostic codes.  The claimant was provided the opportunity 
to present pertinent evidence in light of the notice 
provided.  Because the veteran has actual notice of the 
rating criteria for higher disability ratings for his 
service-connected disabilities of the knees, and because the 
claim has been readjudicated, no prejudice exists.  There is 
no evidence of any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this 
adjudication.  Indeed, neither the appellant nor his 
representative have suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication.

Procedural Background

By a rating decision dated December 1981, the RO granted 
service connection for chondromalacia of the patella for both 
the right and left knee, and assigned a noncompensable (0 
percent) initial rating, effective from November 5, 1981.  
The RO assigned a diagnostic code that reflects rating as 
analogous to arthritis.  A rating decision dated August 1988 
granted an increased rating of 10 percent for chondromalacia 
of the patella of the left knee, effective June 23, 1988.  

In March 2005, the veteran submitted a claim for an increased 
rating for his left and right knee disabilities.  A rating 
decision dated May 2005 granted service connection for 
separate knee disabilities, indicated to be painful motion of 
the left and right knees, and assigned ratings of 10 percent 
for each disability, effective February 28, 2005.  A July 
2005 rating decision granted an increased rating of 10 
percent for the previously service-connected right knee 
chondromalacia of the patella, effective February 28, 2005, 
and denied an increased rating in excess of 10 percent for 
left knee chondromalacia patella.  The veteran appealed the 
May and July 2005 rating decisions, asserting that his 
bilateral knee disability warranted a higher rating.  

Notwithstanding the way the issues have been characterized, 
the Board finds that the issues need to be recharacterized as 
listed above on the title page.  Chondromalacia of patella is 
part of the arthritic process of the knee.  Chondromalacia is 
"abnormal softness of cartilage."  Hoag v. Brown, 4 Vet. 
App. 209, 211 (1993). Chondromalacia is softening of the 
cartilage in the knee.  Arnesen v. Brown, 8 Vet. App. 432, 
434 (1995). "Chondromalacia patella is defined as the 
premature degeneration of the patellar cartilage, the 
patellar margins are tender so that pain is produced when the 
patella is pressed against the femur."  Odiorne v. Principi, 
3 Vet. App. 456, 458 (1992) and Rollings Brown, 8 Vet. 
App. 8, 11 (1995).  Chondromalacia patellae is abnormal 
softness of the cartilage of the kneecaps.  Clyburn v. West, 
No. 97-1321, slip op. (U.S. Vet. App. Apr. 2, 1999).  
Because chondromalacia of patella is part of the arthritic 
process of the knee, it must be considered a part of the knee 
disability of arthritis, and may not be rated separately from 
arthritis.  Likewise, all symptoms or findings of knee pain 
and limitation of motion (including due to pain) are 
contemplated by the disability Rating Schedule as part of the 
disability of arthritis or limitation of motion resulting 
from arthritis, and must be rated on this basis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5003, 5260, 5261.

The separate disability of the knees manifested by 
subluxation or lateral instability (whether due to meniscal 
tear or otherwise) is to be rated separately from 
disabilities of arthritis (which includes chondromalacia and 
painful motion).  See VAOPGCPREC 23-97 (separate disability 
ratings are required for arthritis with limitation of motion 
under Diagnostic Codes 5003 and at least mild instability of 
a knee under Diagnostic Code 5257); VAOPGCPREC 9-98 (when x-
ray findings of arthritis are present and a veteran's knee 
disability is rated under Diagnostic Code 5257, the veteran 
would be entitled to a separate compensable rating under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain).  

Notwithstanding the mixed use of diagnostic codes in various 
rating decisions, the net result is that the RO has properly 
rated the veteran's disabilities of the knees, including the 
assignment of separate disability ratings for distinct 
disabilities of arthritis (including chondromalacia and 
painful and limited motion) under Diagnostic Codes 5010-5003, 
5260, 5261, and disability (including meniscal tear) 
manifested by subluxation and instability under Diagnostic 
Code 5257, and properly assigned a 10 percent disability 
rating for each disability.  For this reason, the issues have 
been recharacterized to reflect the appropriate disability, 
findings, and symptoms associated with each service-connected 
knee disability. 

Increased Rating

Turning to the evidence in this case, a June 2004 treatment 
report indicated problems with right knee swelling starting a 
few months prior.  A July 2004 treatment report indicated 
complaints of right knee pain/osteoarthritis.  VA treatment 
records dated February to March 2005 noted complaints of pain 
and swelling in the left knee severe enough to hamper 
walking.  

The veteran was afforded a VA examination of the knees in 
April 2005.  The veteran reported constant pain that was 
aggravated by movements and only partially relieved by rest.  
He had difficulty with squatting, climbing, running, and 
kneeling, and lost 12 days of work due to his pain.  Upon 
examination the appearance of the right knee was within the 
normal limits and the left knee appeared swollen.  Drawer 
sign and McMurray's sign were negative.  There was no 
recurrent subluxation, locking pain, joint effusion, or 
crepitus of the right knee.  The left knee had joint 
effusion, but no ankylosis.  The right knee had flexion to 
140 degree and extension to 0 degrees and the left knee had 
flexion to 110 degrees and extension to 0 degrees.  There was 
no further diminution due to fatigue, weakness, lack of 
endurance, or incoordination with repetitive motion.  The 
examiner provided a diagnosis chondromalacia of the patella 
of both knees and osteoarthritis.

VA treatment records dated February 2005 to February 2006 
indicated complaints of bilateral knee pain.  A March 2005 
record noted complaints of left knee pain with an onset of 
one and a half weeks ago, that was constant, dull, sharp, 
throbbing, and stabbing.  A March 2005 addendum noted 
bilateral osteoarthritic changes of the knees that were most 
pronounced at the medial femoral-tibial compartments.  A June 
2005 record indicated continued pain, minimal swelling, and 
limitation of motion in the left knee joint.  An October 2005 
arthritis clinic note indicated a swollen left knee joint 
with no pain on movement, and no limitation of range of 
motion.  Subsequent records revealed complaints of bilateral 
knee pain.  A March 2006 noted a left knee with moderate 
effusion.  An August 2006 treatment record indicated a 
prolonged history of left knee pain.  The physician noted 
recurrent swelling and medical sided pain with mechanical 
symptoms of locking and catching.  Surgery was recommended.  

The veteran was afforded another VA examination in July 2006.  
The veteran complained of worsening pain in the knees, with 
the left knee much worse than the right knee.  The veteran 
had weakness and stiffness in the knees and swelling of the 
left knee.  He also reported that the left knee would "give 
way" but that he would catch himself before falling.  The 
veteran also reported flare-ups with moderate limitation of 
motion, occurring almost daily and lasting for a few minutes.  
He stated he used a cane when flare-ups were particularly bad 
but did not use any crutches or braces.  Upon examination, 
the veteran had a normal gait and posture and was not using 
any ambulatory aids to walk.  The right knee was not painful 
on motion but the veteran did have pain on motion in the left 
knee.  There was no edema, effusion, weakness, redness, or 
increased temperature of the left knee.  However, the left 
knee did have some guarding of movement and some evidence of 
ligamentous instability.  There was mild instability to 
valgus stress in the left knee but no evidence of instability 
in the right knee.  There was no evidence of ankylosis, 
bilaterally.  The right knee had flexion to 145 degrees with 
no pain on flexion, and extension to 0 degrees without pain.  
Repetitive use caused mild increase in pain and decreased 
range of motion by about 5 degrees.  The left knee had had 
flexion limited to 100 degrees with pain beginning at 90 
degrees.  Extension was painful, but within the normal 
limits.  Repetitive use did cause an increase in pain and 
decreased both flexion by 7 additional degrees and extension 
by 3 additional degrees.

The examiner reviewed a November 2005 MRI of the left knee 
which revealed significant atrophy of the body and posterior 
horn of the medial meniscus with a horizontal tear of the 
body and vertical tear of the posterior horn in the left 
knee.  He also had a complete tear of the fibular collateral 
ligament, thickening of the medial collateral ligament and a 
large suprapatellar effusion with multiple small plica.  The 
MRI also showed a Septated Baker cyst and degenerative 
osteoarthritis of the patella, medial condyles of the femur 
and tibia, patella alta, and lateral subluxation.  An x-ray 
of the right knee dated March 2005 revealed osteoarthritic 
changes.  The examiner provided diagnoses of bilateral 
degenerative joint disease of the knees with a left-sided 
medial meniscus ligament with limitation of function due to 
pain, and moderate flare-up.  The examiner also indicated he 
could not comment on the degrees of limitation during the 
flare-ups without resorting to speculation.

The veteran submitted VA treatment records dated January to 
March 2007.  A January 2007 treatment note indicated 1+ 
effusion in the left lower extremity, active range of motion, 
increased valgus laxity, but stable varus, lachman, and 
posterior drawer tests.  An assessment of left knee medial 
meniscus tear was provided.  

A February 2007 MRI of the right knee revealed overall mild 
degenerative joint disease, mild chondral thinning in the 
lateral tibiofemoral compartment, shallow femoral trochlear 
groove with lateral patellar subluxation and lateral tilt 
suggestive of abnormal patellar tracking, medial meniscal 
tear of the posterior horn, anterior cruciate ligament 
changes consistent with chronic low-grade partial tear, and 
focal thickening of the medial collateral ligament, and a 
semimembranosus tendon consistent with an old sprain.

The veteran was afforded a third VA examination in April 
2007.  The examiner noted complaints of constant pain, 
stiffness and swelling in the knees, as well as locking, 
fatigability, and lack of endurance.  The veteran reported 
receiving a steroid injection into the right knee in March 
2007 which improved his symptoms.  The examiner noted that 
the veteran walked with a mild limp on the right side but was 
not using any ambulatory aids.  Physical examination revealed 
no evidence of painful motion.  The left knee appeared to 
have an effusion but there was no redness, hear or abnormal 
or guarding movement.  There was no evidence of ankylosis.  
The left knee had 1+ effusion but active range of motion was 
within normal limits, with flexion to 140 and extension to 0 
degrees.  Repetitive used did cause a mild increase in pain 
and decreased flexion by about 5 degrees.  There was also 
pain and grinding of the patella on the left side, as well as 
increased valgus laxity.  Varus, lachman and posterior drawer 
signs were stable.  There was no evidence of swelling, 
deformity, redness, heat, abnormal movement, or guarding of 
movement of the right knee.  There was tenderness to 
palpation along the medial joint line and posterior joint 
line.  McMurrays test was positive for both knees.  The 
examiner provided the following diagnoses; bilateral 
degenerative joint disease of the knees with evidence of 
tears in the medial collateral ligament and with evidence of 
the posterior horn and anterior cruciate ligament changes in 
the right knee, degenerative joint disease along the 
horizontal tear of the body and vertical tear of the 
posterior horn of the medial meniscus, and a complete tear of 
the fibular collateral ligament.  An addendum noted that 
flexion in the right knee was to 140 degrees and extension 
was within the normal limits.  On repetitive use, he had an 
increase in pain on motion which decreased flexion by about 7 
degrees but had no impact on extension.

Finally the veteran was afforded a hearing before the 
undersigned Acting Veterans Law Judge in October 2007.  The 
veteran testified that his knees were weak, painful, and gave 
out without notice.  He also indicated that his knee also 
affected his work, as it required bending and stooping on a 
constant basis.  The veteran also complained of instability 
in both knees.  

Increased Rating of Knees Analysis

The present appeal involves the veteran's claims that the 
severities of his service-connected bilateral knee 
disabilities warrant higher disability ratings than the 
current 10 percent ratings assigned.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 
38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups.  38 C.F.R. 
§ 4.14.  The Board notes that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In addition, the Board notes that the intent of the rating 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

In VAOPGCPREC 23-97, the VA General Counsel interpreted that 
a claimant who has arthritis and instability of the knee may 
be rated separately under DC 5003 (or on limitation of motion 
under DC 5003-5260 or 5003-5261) and DC 5257, and that 
evaluation of a knee disability under both of these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  See 
also Esteban v. Brown, 6 Vet. App. 259 (1994).  However, a 
separate finding must be based on additional disability.  

In VAOPGCPREC 9-04, the VA General Counsel interpreted that 
separate ratings may be assigned for limitation of flexion 
and limitation of extension of the same knee.  Specifically, 
where a veteran has both a limitation of flexion and a 
limitation of extension of the same leg, the limitations must 
be rated separately to adequately compensate for functional 
loss associated with injury to the leg.  

Standard motion of a knee is from 0 degrees in extension to 
140 degrees in flexion.  
38 C.F.R. § 4.71, Plate II.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  

At the outset, the Board notes that the veteran is currently 
rated at 10 percent for meniscal tear with subluxation and 
instability of the right knee (previously rated as 
chondromalacia patella of the right knee) under DC 5257; 10 
percent for disability manifested by subluxation and 
instability of the left knee (previously rated as 
chondromalacia patella of the left knee) under DC 5257; 10 
percent for arthritis of the left knee (indicated by 
Diagnostic Code 5260); and 10 percent for arthritis of the 
right knee (indicated by Diagnostic Code 5260).  As indicated 
above, the Board has determined that the veteran should be 
rated for instability and recurrent subluxation with mensical 
tear of both the left and right knee under Diagnostic Code 
5257, and that the veteran's chondromalacia and arthritis and 
pain and limitation of motion of the left and right knee 
should be rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010-5003 and range of motion Diagnostic Codes 5260 and 5261.  
The Board will analyze the veteran's claims for an increased 
rating accordingly.



 Instability, subluxation, and meniscal tear of the knees

The veteran currently has complaints instability in the right 
and left knees.  As stated above, the Board finds that the 
proper diagnostic code to rate the veteran's bilateral knee 
disabilities is Diagnostic Code 5275.  Under Diagnostic Code 
5257 (other impairment of the knee) a knee impairment with 
recurrent subluxation or lateral instability is rated 10 
percent when slight, 20 percent when moderate, and 30 percent 
when severe.  38 C.F.R. § 4.71a. 

Regarding the right knee disability, the April 2005 VA 
examination noted no evidence of recurrent subluxation, 
locking, or joint effusion.  The July 2006 VA examination 
noted no instability of the right knee.  The April 2007 VA 
examination noted a positive McMurray's test, but no evidence 
of swelling or deformity of the knee.  A February 2007 MRI 
showed a medial meniscal tear of the posterior horn.  The 
veteran also reported locking and popping out of the knees.  
While some slight instability has been noted on examinations, 
there is no evidence of a moderate impairment of the knee.  
Accordingly, such findings and complaints are consistent with 
a 10 percent rating for slight instability or recurrent 
subluxation under Diagnostic Code 5257.  However, as a 
moderate impairment has not been shown, a higher rating of 20 
percent is not warranted for right knee instability and 
subluxation.  38 C.F.R. § 4.71a. 

Regarding the veteran's left knee disability manifesting 
subluxation and instability, the April 2005 VA examination 
noted a negative drawer sign and McMurrays test, but did show 
joint effusion of the left knee.  A March 2006 VA treatment 
record indicated moderate joint effusion with mechanical 
symptoms of locking and catching.  The July 2006 VA 
examination showed no edema, effusion, or weakness of the 
left knee, but did reveal some evidence of ligamentous 
instability.  There was mild instability to valgus stress.  A 
January 2007 treatment record indicated increased valgus 
laxity but stable varus, lachmans, and posterior drawer 
signs.  The April 2007 VA examination noted some effusion, 
some increased valgus laxity, but stable varus, lachmans and 
posterior drawer signs.  Thus, such findings and complaints 
are consistent with a 10 percent rating for slight 
instability or recurrent subluxation under Diagnostic Code 
5257.  However, as there is no medical evidence of more than 
any mild instability or recurrent subluxation, a higher 
rating of 20 percent is not warranted for this left knee 
disability.

Arthritis of the knees (including chondromalacia, pain, 
limitation of motion)

The veteran is in receipt of the maximum 10 percent 
disability rating under Diagnostic Code 5003 for service-
connected degenerative arthritis that manifests 
noncompensable limitation of motion of the major joint of the 
knee.  The evidence shows that the veteran's right knee and 
left knee disabilities of arthritis with chondromalacia have 
for the period of increased rating claim manifested 
noncompensable limitation of motion, including due to 
tenderness and painful motion.  For this reason, a higher 
rating of 20 percent for service-connected arthritis and 
chondromalacia with painful limitation of motion of the knee 
must be based on limitation of motion under the appropriate 
diagnostic codes for rating limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent 
rating is warranted when flexion is limited to 45 degrees, 
and a 20 percent rating is warranted when it is limited to 30 
degrees.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted when extension is limited to 10 
degrees, and a 20 percent rating is warranted when extension 
is limited to 15 degrees.  

In this case, VA examinations revealed that the veteran's 
right knee flexion ranged from 140 to 145 degrees, and left 
knee flexion ranged from 90 to 140 degrees.  Extension was 
within the normal limits (0 degrees) in both the left and 
right knees.  Therefore, a preponderance of the evidence is 
against an increased rating for arthritis with chondromalacia 
and painful motion of either the right knee or the left knee 
under Diagnostic Codes 5260 or 5261.  

Under Diagnostic Code 5262, a 20 percent rating is warranted 
for malunion with a moderate knee disability, and a 10 
percent rating is warranted for malunion with a slight knee 
disability.  As the evidence does not show that the veteran 
has symptoms of malunion of the tibia and fibula with a knee 
disability, a higher or separate disability rating is not 
warranted for either the right knee or the left knee under 
Diagnostic Code 5262.  38 C.F.R. § 4.71a.

The Board observes that Diagnostic Code 5258 (dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion into the joint) has one rating: 20 percent.  38 
C.F.R. § 4.71a, DC 5258.  A review of the veteran's treatment 
records shows that he has complained of swelling, pain, 
instability and locking of the left knee on numerous 
occasions.  While some effusion of the left knee was observed 
during service and in various treatment records and VA 
examinations, and the veteran did show some mechanical signs 
of locking, there is no evidence of any dislocation of the 
left knee.  Thus, a rating under Diagnostic Code 5258 is not 
warranted for the left knee.  Similarly, a rating under this 
code is not warranted for the right knee as there is no 
evidence of dislocation, frequent locking episodes, or 
effusion in the right knee.  In every such instance where the 
schedule does not provide a zero percent rating for a 
diagnostic code, a zero percent rating shall be assigned when 
the requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2007).  

Finally, Diagnostic Codes 5256 (ankylosis of the knee) and 
5263 (genu recurvatum) are not applicable in this instance, 
as the medical evidence does not show that the veteran has 
any of these conditions in either knee.  The Board is aware 
of the veteran's complaints of pain in his knee; however, 
there is no objective evidence that pain on use of the joint 
results in limitation of motion to a degree which would 
support a higher rating.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, the Board finds 
that the veteran's current evaluations of his left knee 
disabilities as noted herein address the concerns of 
orthopedic factors of disability such as pain, fatigability, 
weakness, and incoordination that impair motion and function 
of the knee.  Even with considerations of additional 
limitation of motion or function of the knees due to such 
complaints or findings, the evidence does not show that the 
limitations of motion more nearly approximate the criteria 
for higher disability ratings than the currently assigned 10 
percent ratings. 

Under the circumstances in the instant case, the Board finds 
that the preponderance of the evidence is against the claim 
for increased ratings in excess of 10 percent for any of the 
service-connected left and right knee disabilities; the 
benefit-of-the doubt doctrine is inapplicable; and the claims 
for an increase must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 10 percent for a right knee meniscal 
tear with subluxation and instability is denied.

A rating in excess of 10 percent for a left knee disability 
manifested by subluxation and instability is denied.

A rating in excess of 10 percent for arthritis and 
chondromalacia with painful motion of the right knee is 
denied.

A rating in excess of 10 percent for arthritis and 
chondromalacia with painful motion of the left knee is 
denied.


REMAND

The veteran contends that he has residuals of a cold injury 
to his toes, feet, and hands as a result of his exposure to 
cold while stationed in Germany during his active service.  

During his October 2007 personal hearing (Travel Board 
hearing), the veteran testified that he was stationed in 
Germany from January 1974 to January 1976 in the infantry.  
He testified that he was in Brackenville, Germany, where 
temperatures could reach as low as 15 degrees below zero.  He 
further testified that while stationed there he would be out 
in the field of up to 30 days at a time doing training 
exercises.  There was one particular incident the veteran 
described, when it rained and saturated everything, including 
tents and clothing, after which the men were forced to use 
damp clothing and gloves for the remainder of the training 
exercise.  The veteran also testified that currently his 
hands and feet were always cold, immobile, or stiff, and that 
it took a long time for him to warm them up.  He also 
testified that he occasionally got cracked skin on his upper 
and lower extremities.   He attributed these symptoms to his 
exposure to the cold during service.

In light of the evidence, the Board finds that a medical 
opinion as to whether the veteran has any current residuals 
(to include residuals of frostbite) of the in-service cold 
exposure to the hands, feet and/or toes is necessary to 
decide these claims.  The opinion should address the 
relationship between the veteran's residuals of a injury 
related to cold exposure (if any) and the substantiated cold 
exposure during active service in Germany.  Such an 
examination and opinion, based on a full review of the record 
and supported by stated rationale, would be helpful in 
resolving the claims for service connection for residuals of 
cold exposure (also claimed or referred to as claim for 
residuals of frostbite).  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the issues of entitlement to service connection 
for residuals of injury due to cold exposure (to include 
frostbite) to the feet, toes, and hands are REMANDED for the 
following action:

1.  The veteran should be provided with a 
VA examination to determine if he has a 
diagnosis of any cold injury residuals 
(to include residuals of frostbite) of 
the hands, feet, and/or toes.  If a 
diagnosis of a cold injury or frostbite 
residuals is provided, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or higher probability) that the veteran's 
cold injury is proximately related to his 
service, including his exposure to cold 
temperatures while stationed in Germany.  

The claims file should be provided to the 
examiner in conjunction with the 
examination.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and any such results must be 
included in the examination report.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to whether the 
veteran has any residuals of a cold 
injury (including frostbite) to the 
hands, feet, and/or toes, and, if so, 
whether the disorder was related to any 
aspect of the veteran's service.  A 
complete rationale must be provided for 
all opinions given.

2.  After the foregoing, the RO/AMC 
should review the veteran's claim, 
including any evidence submitted after 
the May 2007 Supplemental Statement of 
the Case.  If the determination is 
adverse to the veteran on any of these 
issues, he and his representative should 
be provided an appropriate supplemental 
statement of the case, and should given 
an opportunity to respond.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


